Citation Nr: 0403340	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  96-14 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder as secondary to the service-connected right ankle 
disability.

3.  Entitlement to an initial compensable rating for 
residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to April 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
This case was most recently before the Board in August 2003.


FINDINGS OF FACT

1.  A low back disorder was not present during service and 
has not been shown to be otherwise related to service.

2.  A right knee disorder was not caused or aggravated by the 
veteran's service-connected right ankle disability.

3.  The veteran's right ankle pain results in functional loss 
that approximates moderate limitation of motion.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran's right knee disorder is not proximately due 
to or the result of the service-connected right ankle 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (a) (2003).

3.  The schedular criteria for an initial 10 percent 
disability rating for residuals of a right ankle fracture 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
him of all regulations pertinent to his claims, informed him 
of the reasons for which it had denied his claims, and 
provided him additional opportunities to present evidence and 
argument in support of his claims.  Further, the Board notes 
that the claims file contains relevant service and post-
service medical records, including VA examinations that have 
addressed the veteran's contentions in this case and have 
assessed the severity of the veteran's service-connected 
right ankle disability.

In June 2001 the veteran was notified of the evidence he 
could submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not referenced any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of his claims.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

The Board has noted that 38 C.F.R. § 3.159(b)(1) provides 
that the VA will provide VCAA notice to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  In the present case, however, the 
veteran's claims were initially adjudicated prior to the 
passage of the VCAA.  Thus, providing such notice prior to 
the adjudication of the claim was not possible.  Moreover, as 
noted above, the veteran was later notified and had no 
additional evidence to submit.  In the circumstances of this 
case, a remand to have the RO take additional action under 
the new Act and implementing regulations would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  


I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).




A.  Low back disorder

The veteran contends that he injured his back in 1987 due to 
a fall that occurred during a military training exercise.  VA 
and private medical records reflect that the veteran suffers 
from degenerative disc disease of the lumbar spine.

While military records do document that the veteran injured 
his right ankle during a training exercise in Barbados in 
March 1987, there is no indication in the service medical 
records that the veteran sustained a back injury as a result 
of the training accident.  Further, clinical evaluation of 
the veteran's spine undertaken after the 1987 accident 
(performed during the veteran's quadrennial examinations in 
June 1987 and March 1991) revealed that the veteran's spine 
was normal.

Records dated from June 1991 to March 1997 from the State 
Insurance Fund of Puerto Rico reflect that the veteran stated 
that he injured his back in June 1991 while trying to lift 
some heavy boxes at work.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's low back disability is 
related to his military service.  The veteran's active duty 
service and reserves medical records contain no complaints or 
treatment for a low back disability.  Further, no physician 
has linked the veteran's low back disability to service.  In 
fact, a VA examiner (as discussed in an April 2003 addendum 
to a May 2002 VA examination) specifically stated that the 
veteran's low back disability was not related to his military 
service.  The Board notes that the May 2002 VA examiner made 
references to the veteran's active duty and reserve medical 
records and noted that those records were absent for any 
findings related to a back disability.  In short, the May 
2002 VA examiner's opinion is both persuasive and 
uncontroverted.

Based on the foregoing, the veteran's claim of entitlement to 
service connection for a low back disability is not 
warranted.



B.  Service connection for a right knee disorder

The veteran contends that his right knee disorder is 
etiologically related to his service-connected right ankle 
disability.  The Board observes that the veteran was granted 
service connection for his right ankle disability in a 
February 1995 rating decision.  Medical records reflect that 
the veteran suffers from right knee arthritis.

Service medical records are negative for any complaints, 
treatment, or diagnoses of a right knee disability.  VA X-
rays taken in January 1996 revealed degenerative joint 
disease of the right knee.

The veteran was afforded a VA joints examination in May 2002.  
The impression was torn posterior horn medial meniscus and 
status post right knee arthroscopic surgery.  In an April 
2003 addendum to the May 2002 VA joints examination, the 
examiner essentially stated that the veteran's right knee 
disability was not related to his service-connected right 
ankle disability.

The Board finds that the preponderance of the evidence shows 
that the veteran's right knee disability was not caused or 
aggravated by his service-connected right ankle disability.  
While medical records clearly demonstrate that the veteran 
has a right knee disability, a VA examiner has indicated that 
the veteran's right knee disability was not related to his 
right ankle disability, and there is no contrary opinion of 
record.  While the Board does not doubt the sincerity of the 
veteran's belief regarding such a link, the veteran is not 
competent to offer evidence which requires medical knowledge, 
such as a determination of etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Based on the foregoing, the veteran's claim of entitlement to 
service connection for a right knee disorder as secondary to 
the service-connected right ankle disability is not 
warranted.



C.  Conclusion to service connection claims

As the preponderance of the evidence is against the veteran's 
service connection claims, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claims that would give rise to a 
reasonable doubt in favor of the veteran.  Accordingly, the 
benefit-of-the-doubt rule is not applicable, and the service 
connection claims are denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

II.  Entitlement to an initial compensable rating for 
residuals of a right ankle fracture.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.  As the veteran is appealing the original assignment of 
the rating for his service-connected disability, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran was granted service connection for residuals of a 
right ankle fracture in February 1995 and was assigned a 
noncompensable rating that has remained in effect since that 
time.

Under Diagnostic Code 5271 for limitation of motion of the 
ankle, a 10 percent evaluation may be assigned where the 
evidence shows moderate limited motion, and a 20 percent 
evaluation may be assigned for marked limited motion.  The 
normal ranges of motion of the ankle are 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 
4.71, Plate II.

The Board notes that full range of motion of the right ankle 
was shown on the June 1994 and May 2002 VA examinations.  
However, while noting that additional functional loss due to 
pain, fatigue, weakness, and incoordination must also be 
considered, there is evidence to support a finding of such 
additional functional loss so as to more nearly approximate 
moderate limitation of motion.  38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the 
Board observes that the May 2002 VA examiner stated that the 
veteran had weakness in both the right plantar and right 
dorsiflexion muscles, and the veteran did complain of pain 
upon range of motion testing.  As such, it appears that the 
veteran has sufficient additional functional loss due to 
right ankle pain that approximates moderate limitation of 
motion and warrants a 10 percent rating under Diagnostic Code 
5271 for the entire period of this appeal.  Fenderson.

However, there is clearly no evidence to support a finding of 
additional functional loss of the right ankle to more nearly 
approximate marked limitation of motion.  In this regard, the 
Board notes that the May 2002 VA examiner indicated that the 
veteran's right ankle functional loss was essentially mild.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule and has resolved any doubt in 
the veteran's favor in finding entitlement to an initial 10 
percent rating and no more for the veteran's right ankle 
disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's right ankle disability has resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a right knee disorder 
as secondary to the service-connected right ankle disability 
is denied.

Entitlement to an initial rating of 10 percent for residuals 
of a right ankle fracture is allowed, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



